COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-249-CR





MARCINA LEA DAVEE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------





FROM THE 211TH DISTRICT COURT OF DENTON COUNTY





------------



MEMORANDUM OPINION
(footnote: 1)


Marcina Lea Davee appeals her sentence for aggravated sexual assault of a child.  In a single issue, she argues that she is entitled to a new trial on punishment because the trial court used an improper method to determine her sentence.  Appellant has forfeited her complaint on appeal because she did not raise it in the trial court.
(footnote: 2)  Therefore, we overrule appellant’s issue and affirm the trial court’s judgment.	



PER CURIAM



PANEL F:  CAYCE, C.J.; DAUPHINOT and HOLMAN, JJ.



DO NOT PUBLISH	

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 14, 2007	
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 33.1(a)(1); 
Mercado v. State,
 718 S.W.2d 291, 296 (Tex. Crim. App. 1986); 
see generally Mendez v. State,
 138 S.W.3d 334, 342 (Tex. Crim. App. 2004).